          Case 2:18-cv-05594-CFK Document 37 Filed 01/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEATHER DERITIS,                                             CIVIL ACTION
                          Plaintiff,

               v.

CVS PHARMACY, et al.,
                  Defendants.                                N0.18-5594



                                            ORDER

       AND NOW, this 8th day of January 2020, it having been reported that the issues between
the parties in the above action have been settled and upon Order of the Col.µ1: pursuant to the
provisions of Rule 41.l(b) of the Local Rules of Civil Procedure of this Court, it is


       ORDERED that the above action is DISMISSED with prejudice, pursuant to the
agreement of counsel without costs.

                                                     BY THE COURT:




Civ. 2 41.l(b) (3/18)
